t c memo united_states tax_court andy hromiko petitioner v commissioner of internal revenue respondent docket no 15437-02l filed date andy hromiko pro_se jeremy l mcpherson for respondent memorandum opinion gale judge this case is before us on respondent’s motion for summary_judgment under rule respondent contends that there is no dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with unless otherwise noted all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended the proposed levy should be sustained as a matter of law for reasons set forth below we shall grant respondent’s motion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 background2 at the time of filing the petition in the instant case petitioner resided in roseville california the facts hereinafter are established in the record and or undisputed on date we issued an opinion in matrixinfosys trust v commissioner tcmemo_2001_133 in which we sustained income_tax deficiencies and additions to tax against petitioner as follows additions to tax sec_6654 sec_6651 deficiency year dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number in addition we imposed a penalty under sec_6673 of dollar_figure all of these amounts shall hereinafter be collectively referred to as the unpaid liability decision was entered in matrixinfosys trust on date petitioner subsequently appealed the decision to the court_of_appeals for the ninth circuit petitioner did not file a bond with this court at the time he filed his notice of appeal in that case respondent assessed the unpaid liability plus interest and mailed statutory notices of balance due with regard thereto on date on or about date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to the unpaid liability petitioner timely requested a hearing under sec_6330 in his request petitioner asserted that respondent’s collection actions were premature given that an appeal in matrixinfosys trust was pending before the court_of_appeals for the ninth circuit a face-to-face meeting was held between petitioner and an appeals officer of respondent on date on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination states he petitioner wanted to see the physical documents that created the assessments i told him that i had ordered a form_4340 certificate_of_official_record this is sufficient proof for the courts to show the assessment was properly made once this is received i will mail him a copy and keep the originals in the file for the case record was the action legally and procedurally correct i have reviewed the administrative file and the transcripts of the liability and determined that the proposed levy was legally and procedurally correct the appeals officer also concluded that respondent was not barred from collecting prior to the disposition of petitioner’s appeal because petitioner had not filed a bond as required by sec_7485 petitioner filed a timely petition for review of respondent’s determination the only issue raised in the original petition was that collection was inappropriate because petitioner had filed an appeal with respect to the underlying tax_liability that was pending before the court_of_appeals for the ninth circuit petitioner subsequently amended the petition to allege that the appeals officer had failed as required by sec_6330 to verify that all applicable laws and administrative procedures had been met in particular petitioner alleged that the liabilities had not been properly assessed and that he had not received notice of the assessments as required by sec_6303 subsequent to the filing of respondent’s motion for summary_judgment and petitioner’s response the court_of_appeals on date affirmed our opinion in matrixinfosys trust v commissioner supra sustaining the underlying tax_liabilities that are the subject of this collection action and entered judgment 56_fedappx_359 9th cir discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the secretary cannot proceed with collection by levy on any property of any person until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 where the underlying tax_liability is not at issue the court will review the appeals officer’s determination for abuse_of_discretion 114_tc_604 in the instant case the unpaid liability was redetermined by this court after petitioner received a notice_of_deficiency with respect thereto therefore the existence or amount of the underlying tax_liability is not at issue and we need only decide whether the appeals officer abused his discretion in determining that collection may proceed a verification requirement petitioner contends that the appeals officer failed to satisfy sec_6330 which requires the appeals officer to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met specifically petitioner alleges that respondent failed to verify that the unpaid liability was properly assessed or that petitioner received notice of the assessment as required by sec_6303 petitioner argues that the notice_of_determination on its face reveals that the verification requirement of sec_6330 was not met the notice_of_determination indicates that forms for the years at issue were not in the possession of the appeals officer during the face-to-face meeting with petitioner however the notice further states that the appeals officer reviewed the administrative file and the transcripts of the liability in determining whether the proposed levy was legally and procedurally correct to the extent the notice_of_determination may leave any ambiguity concerning the documentation used by the appeals officer to comply with sec_6330 we are nonetheless satisfied based on our review of the certified copies of the forms submitted by respondent in support of his motion that the requirements of applicable law or administrative procedure have been met with respect to the amounts that respondent seeks to collect herein sec_6330 does not require the appeals officer to rely upon a particular document eg a form_4340 rather than transcripts of account in order to satisfy the verification requirement 119_tc_252 the forms in the record indicate that assessments of the unpaid liability were made on date and that statutory notices of balance due were mailed to petitioner on that date absent some showing of irregularity in the forms which petitioner has not alleged those records serve as presumptive evidence that the tax was validly assessed see davis v commissioner supra pincite and that notice_and_demand pursuant to sec_6303 was mailed to petitioner see 7_f3d_137 9th cir 871_f2d_1015 11th cir craig v commissioner supra pincite since the evidence in the record demonstrates fulfilment of the requirements of applicable law and administrative procedure that petitioner contends were not satisfied petitioner’s allegations concerning the verification requirement of sec_6330 are no bar to summary_judgment b collection where appeal pending the remaining issue raised by petitioner concerns the appropriateness of collection action where the underlying tax_liability is the subject of a pending appeal petitioner argues that respondent should not pursue collection while the appeal of matrixinfosys trust v commissioner supra is pending as noted earlier on date the court_of_appeals for the ninth circuit in 56_fedappx_359 9th cir affirmed our opinion in matrixinfosys trust v commissioner tcmemo_2001_133 which sustained the underlying tax_liabilities that are the subject of the instant collection action as petitioner’s right to further review in the deficiency proceeding may not be exhausted we address his contentions on the merits petitioner further contends that respondent generally does not undertake collection actions while appeals of the underlying tax_liability are pending and that respondent’s doing so in the instant case violates his right to due process and equal protection petitioner’s argument has no merit sec_7485 specifically provides that review of a decision of the tax_court by a u s court_of_appeals shall not operate as a stay of collection of any deficiency determined by the tax_court unless the taxpayer files a bond with the tax_court on or before the time his notice of appeal is filed petitioner concedes that he posted no bond accordingly it was not an abuse_of_discretion for the appeals officer to conclude that respondent could proceed with collection actions notwithstanding the appeal c conclusion for the reasons discussed above we conclude that all arguments raised by petitioner against respondent’s determination to proceed with collection lack merit accordingly we hold that respondent did not abuse his discretion and may proceed with the collection actions that were the subject of the notice in letter petitioner’s contentions based on his rights to due process or equal protection hardly merit comment suffice it to say that the instant proceeding pursuant to sec_6330 accords petitioner his rights under the fifth_amendment he has obtained review of the proposed levy both by an appeals officer and this court covering taxable years through to reflect the foregoing an appropriate order and decision will be entered
